UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 THOMAS KESKA JR.,

              Plaintiff,

       v.                                              17-CV-1010
                                                       DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On October 6, 2017, the plaintiff, Thomas Keska Jr., brought this action under

the Social Security Act ("the Act"). He seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that he was not disabled. Docket

Item 1. On July 25, 2018, Keska moved for judgment on the pleadings, Docket Item 11;

on September 21, 2018, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 15; and on October 15, 2018, Keska replied, Docket Item

16.

      For the reasons stated below, this Court grants Keska’s motion in part and

denies the Commissioner’s cross-motion.


                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On February 6, 2014, Keska applied for Supplemental Security Income benefits

(“SSI”). Docket Item 7 at 14. He claimed that he had been disabled since January 1,
2014, due to herniated discs; inability to stand, sit, or bend; inability to lift more than 5

pounds; sciatica; anxiety; heart disease; and sleep apnea. Id. at 65.

       On April 14, 2014, Keska received notice that his application was denied

because he was not disabled under the Act. Id. at 85. He requested a hearing before

an administrative law judge ("ALJ"), id. at 100, which was held on May 9, 2016, id. at

14. The ALJ then issued a decision on May 25, 2016, confirming the finding that Keska

was not disabled. Id. Keska appealed the ALJ’s decision, but his appeal was denied,

and the decision then became final. Id. at 5. On October 6, 2017, Keska filed this

action, asking this Court to review the ALJ’s decision. Docket Item 1.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Keska’s

objection. Keska was examined by several different providers but five—Paula Callahan,

L.C.S.W.; Tulio Ortega, M.D.; Gregory Fabiano, Ph.D.; H. Tzetzo1; and Edgar Bassig,

M.D.—are of most significance to the claim of disability here.


       A.       Paula Callahan, L.C.S.W.

       Paula Callahan, L.C.S.W., is a social worker who provided therapy for Keska at

Orleans County Clinic on several occasions between 2014 and 2016. Docket Item 7 at

248, 263, 482, 495. After she first saw Keska, Ms. Callahan diagnosed generalized

anxiety disorder, moderate major depressive disorder, and obsessive-compulsive

personality features. Id. at 259. Two years later, Ms. Callahan completed a mental

residual functional capacity evaluation of Keska. Id. at 516-20. In that evaluation, Ms.


       1   Neither Tzetzo’s full name nor his or her credentials are clear from the record.

                                               2
Callahan noted that Keska struggled with standards of attendance, routine, working with

others, and performing at a consistent pace. Id. She also noted that Keska gets

overstimulated by people, noise, or deadlines and that he would miss four days of work

per month. Id.


       B.     Tulio Ortega, M.D.

       Tulio Ortega, M.D., a psychiatrist, evaluated Keska at the Orleans County Clinic

and saw him for medication management on several occasions. Id. at 260, 266, 269,

480, 487, 493. Dr. Ortega has maintained Keska on Prozac and Xanax to treat his

anxiety and obsessive-compulsive disorder. Id. Dr. Ortega opined that Keska seemed

to be improving with treatment, “seem[ed] to be maintaining stability,” and is “happy and

content with the way he is feeling.” Id. at 491.


       C.     Gregory Fabiano, Ph.D.

       Gregory Fabiano, Ph.D., saw Keska for a consultative psychological examination

on March 31, 2014. Id. at 375. Dr. Fabiano found Keska’s mental status to be entirely

normal. Id. Keska demonstrated a cooperative attitude, adequate social skills, normal

speech, coherent and goal-directed thought processes, no evidence of hallucinations or

paranoia, euthymic mood, intact attention and concentration, intact recent and remote

memory, and good insight and judgment. Id. at 377.


       D.     H. Tzetzo

       H. Tzetzo saw Keska for a psychological assessment on April 3, 2014. Id. at

373. Tzetzo is a medical consultant at the New York State Office of Temporary and




                                             3
Disability Assistance, Division of Disability Determinations. Id. Tzetzo determined that

Keska’s impairments are “non severe.” Id.


       E.     Edgar Bassig, M.D.

       Edward Bassig, M.D., is Keska’s primary care physician. Id. at 19. Dr. Bassig

saw Keska on several occasions and for a variety of ailments. Id. at 304, 311. Dr.

Bassig found that Keska had limited cervical and lumbar motion and cervical spasm, but

no lumbar spasm and normal motor strength, intact sensation, and normal deep tendon

reflexes. Id. at 274, 278, 287, 288, 290. In March 2014, Dr. Bassig completed a

medical source statement in which he opined that Keska was limited to standing and

walking for less than 2 hours a day; to sitting less than 6 hours a day; and in his ability

to lift, carry, push, and pull heavy objects. Id. at 383.


III.   THE ALJ’S DECISION

       In denying Keska’s application, the ALJ evaluated Keska’s claim under the Social

Security Administration’s five-step evaluation process for disability determinations. See

20 C.F.R. § 404.1520. At the first step, the ALJ must determine whether the claimant is

currently engaged in substantial gainful employment. § 404.1520(a)(4)(i). If so, the

claimant is not disabled. Id. If not, the ALJ proceeds to step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

                                              4
claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any of the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If a claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that a claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       Here, the ALJ determined at step one that Keska was not engaged in substantial

gainful employment. Docket Item 7 at 16. At step two, the ALJ determined that Keska

had the severe impairments of degenerative disc disease of the lumbar and cervical

spine, ischemic heart disease and coronary artery disease, chronic obstructive



                                             5
pulmonary disease, obstructive sleep apnea, obsessive compulsive disorder,

depression, and anxiety disorder. Id. The ALJ further found at step three that none of

these severe impairments themselves or in combination met or medically equaled the

severity of the listed impairments in 20 C.F.R. part 404, Subpart P, Appendix 1. Id.

      Then, at step four, the ALJ determined that Keska had the RFC to lift or carry 20

pounds occasionally and 10 pounds frequently, to stand or walk 6 hours in a typical 8-

hour workday, and to sit 6 hours in a typical 8-hour work day. Id. at 18. The ALJ found

Keska could never climb ladders, ropes, or scaffolds; could occasionally balance, stoop,

kneel, crouch, crawl, or climb ramps and stairs; and had to avoid exposure to hazards,

machinery, heights, extreme temperatures, wetness, vibration, fumes, odors, dust,

gases, and poor ventilation. Id. The ALJ limited Keska’s RFC to simple, repetitive,

routine tasks with no production rate of pace or quota and only occasional interaction

with coworkers, supervisors, and the public. Id. The ALJ then found that Keska could

not perform any past relevant work but could perform jobs that exist in the national

economy, such as collator operator or power screwdriver operator. Id. at 22, 23.


                                 LEGAL STANDARDS


I. DISTRICT COURT REVIEW

      When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner's conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner's findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

                                            6
evidence is more than a scintilla and includes "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009). In other words, a district court does not review a disability

determination de novo. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).


                                       DISCUSSION


I.     KESKA’S CLAIMS

       Keska objects to the ALJ’s decision for three reasons, each of which Keska

argues requires remand. First, Keska argues that the ALJ erred in rejecting Ms.

Callahan’s opinion about Keska’s mental RFC. Docket Item 11-1 at 11-13. Second,

Keska argues that by assigning little weight to Ms. Callahan’s opinion—while also

rejecting the opinions of other sources regarding Keska’s mental limitations —the ALJ

created a gap in the record that the ALJ was obligated to fill. Id. at 13. Finally, Keska

argues that the ALJ was obligated to recontact Dr. Bassig, a treating source physician,

to seek clarification before rejecting his opinion. Id. at 16.


II.    ANALYSIS

       A.     Weight Assigned to Treating Source Opinions

       When determining a plaintiff’s RFC, the ALJ must evaluate every medical opinion

received. 20 C.F.R. § 416.927(c). “[O]nly ‘acceptable medical sources' can be

considered treating sources . . . whose medical opinions may be entitled to controlling

weight. ‘Acceptable medical sources’ are further defined (by regulation) as licensed

physicians, psychologists, optometrists, podiatrists, and qualified speech-language




                                              7
pathologists.” Genier v. Astrue, 298 F. App'x 105, 108 (2d Cir. 2008) (citing 20 C.F.R.

§ 416.913(a) and SSR 06-03P, 2006 WL 2329939 (Aug. 9, 2009)).

       The ALJ may consider the opinions of “other sources”—e.g., social workers—but

the ALJ is not obliged to assign weight or give deference to such sources. Id. Even so,

the ALJ “should explain the weight given to opinions from these ‘other sources,’ or

otherwise ensure that the discussion of the evidence in the determination or decision

allows a claimant or subsequent reviewer to follow the adjudicator's reasoning, when

such opinions may have an effect on the outcome of the case.” SSR 06-03P, at *6.

When there is conflicting evidence in the claimant’s record, the consistency of the

opinion with the other evidence in the record is a proper factor for an ALJ to consider

when weighing an opinion from an other source. See 20 C.F.R. § 404.1527(c)(4).

Other factors include the length and nature of the relationship between the opinion

source and the claimant, whether evidence supports the opinion, whether the source of

the opinion has a relevant specialization, and other factors the claimant brings to the

Commissioner’s attention. 20 C.F.R. § 404.1527(c)(1)-(6).

       Here, Keska argues that the ALJ erred by assigning little weight to Ms.

Callahan’s opinion despite their treatment relationship. Docket Item 11-1 at 13. But the

ALJ addressed the factors outlined in 20 C.F.R. § 404.1527(c) in deciding to discount

Ms. Callahan’s opinion.2 He considered the length and nature of this treatment

relationship, noting that the findings of Ms. Callahan’s several mental status

examinations were “consistently normal” and noting improvement over time. Docket



       2The only factor that the ALJ does not explicitly mention is whether Ms. Callahan
has any specialty. Docket Item 7 19-21.

                                            8
Item 7 at 21. The ALJ referred to Ms. Callahan as “[t]he claimant’s therapist.” Id. In

addition, the ALJ found that relevant evidence did not support Ms. Callahan’s opinion

because the consistently normal findings of Ms. Callahan’s mental status examinations

were necessarily inconsistent with her opinion that Keska was “unable to meet

competitive standards” in most mental functional areas. Id. And the ALJ noted that

other objective evidence—in particular, Dr. Ortega’s findings that Keska experienced

consistent improvement with treatment—was consistent with Ms. Callahan’s treatment

record but inconsistent with her opinion. Id.

       In assigning little weight to Ms. Callahan’s opinion, the ALJ noted that her

examination findings did not support her conclusion, evaluated the consistency of her

findings in light of other evidence in the record, and acknowledged her treatment

relationship with Keska. That is exactly what 20 C.F.R. § 404.1527(c) prescribes. The

ALJ therefore appropriately decided the weight to be given to Ms. Callahan’s “other

source” opinion, and substantial evidence supports the ALJ’s decision in this regard.


       B.     Gaps in the Record

       In evaluating a claim of disability, the Commissioner “will consider all evidence in

[the claimant’s] case record.” 20 C.F.R. § 404.1520(a)(3) (emphasis added). Relevant

evidence includes objective medical evidence, such as laboratory results or observable

abnormalities; medical opinions; other medical evidence; nonmedical evidence; and

prior administrative findings. 20 C.F.R. § 404.1513. The ALJ fulfills his or her

“‘responsibility’ of ‘assessing [a claimant’s] residual functional capacity’ by reviewing ‘all

the relevant evidence’ which includes ‘objective medical evidence.’” Dougherty-

Noteboom v. Berryhill, 2018 WL 3866671, at *10 (W.D.N.Y. Aug. 15, 2018) (quoting


                                              9
relevant regulations). “Although the ALJ’s conclusion may not perfectly correspond

with any of the opinions of medical sources cited in his decision, he [is] entitled to weigh

all of the evidence available to make an RFC finding that [is] consistent with the record

as a whole.” Matta v. Astrue, 508 Fed.Appx. 53, 56 (2d Cir. 2013).

       Keska argues that the ALJ reached a mental RFC determination unsupported by

substantial evidence because he assigned little weight to the medical opinions of Ms.

Callahan, Dr. Fabiano, and H. Tzetzo, which Keska claims constitute all the medical

opinions pertaining to his mental impairments. Keska’s argument is unpersuasive for

two reasons.

       First, the treatment notes from Ms. Callahan and Dr. Ortega both provided

objective medical evidence in support of the ALJ’s decision. In fact, those very

treatment notes led the ALJ to assign little weight to the opinions that were inconsistent

with them. See Monroe v. Comm’r of Soc. Sec., 676 Fed. Appx. 5 (2d Cir. 2017) (“[T]he

ALJ’s decision not to give controlling weight to [treating physician] was proper

considering the substantial evidence contradicting [the physician’s] assessment. . . .

[H]is treatment notes contradicted his RFC assessment.”).

       Second, Keska’s case is not one in which the record includes no medical

opinions at all. See Manso-Pizarro v. Sec’y of Health and Human Servs., 76 F.3d 15,

17 (1st Cir. 1996) (“an expert’s RFC evaluation is ordinarily essential unless the extent

of functional loss, and its effect on job performance, would be apparent even to a lay

person.”) (internal citation omitted). Here, the ALJ discussed each of the medical

opinions pertaining to Keska’s mental impairments. Docket Item 7 at 21 (discussing

opinions from Dr. Fabiano, Ms. Callahan, and H. Tzetzo). And even though the ALJ did



                                            10
not expressly assign a particular weight to it, Dr. Ortega’s opinion supports the ALJ’s

RFC assessment. Dr. Ortega opined that Keska’s “[c]ognitive functioning seemed to be

grossly intact” and he had “no problems with attention or concentration.” Id. at 480.

And the ALJ specifically referred to Dr. Ortega’s note that Keska “was medically stable

and seemed to be improved.” Id. at 20. So medical opinions pertaining to Keska’s

mental impairments were “incorporated into the ALJ’s RFC assessment” even though

the ALJ found that substantial evidence did not warrant assigning any particular opinion

great weight. Dougherty-Noteboom, 2018 WL 3866671, at *9.

       In sum, by discounting medical opinions because they were inconsistent with

underlying objective medical evidence, the ALJ did not create a gap in the record. He

simply weighed the available evidence—as he should have. See Veino v. Barnhart, 312

F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts in the medical evidence are for the

Commissioner to resolve.”).


       C.     Recontacting a Treating Source

       When an ALJ finds that a treating source opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the claimant’s] case record,” the opinion is given

controlling weight. 20 C.F.R. § 404.1527(c)(2). Conversely, when an ALJ does not give

a treating source opinion controlling weight, he or she must consider the length, nature,

and extent of the treatment relationship, as well as support for the opinion and its

consistency with the rest of the record. Id. Here, Keska argues that because the ALJ

found Dr. Bassig’s opinion about functional capacity to be inconsistent with his other




                                            11
records, the ALJ was required to “seek clarification . . . before rejecting the doctor’s

opinion.” Urena-Perez v. Astrue, 2009 WL 1726217, at *29 (S.D.N.Y. 2009).

       Keska cites several cases in this district where the court remanded the case

because of the ALJ’s duty to develop the record when the record was incomplete. See

Tumpower v. Colvin, 2015 WL 162991, at *14 (W.D.N.Y. Jan. 13, 2015) (remanding

“where the ALJ rejected Dr. Newman’s opinion in large part because the ALJ found that

it was incomplete [and] the ALJ had a duty to develop the record by re-contacting Dr.

Newman for clarification regarding [the] foundation for [the] opinion.”) (citations omitted);

Mecklenburg v. Astrue, 2009 WL 4042939, at *6 (W.D.N.Y. 2009) (when doctor “opined

that the plaintiff was totally disabled [but] the ALJ stated that [the treating physician] did

not identify specific and objective clinical findings that supported his finding of disability,”

the ALJ had a duty to develop the record) (quotations of the administrative record

omitted). On the other hand, “the particular treating physician’s opinion that is at issue

is unsupported by any medical evidence and where the medical record is otherwise

complete, there is no duty to recontact the treating physician for clarification.” Jasen v.

Comm’r of Soc. Sec., 2017 WL 3722454, at *12 (W.D.N.Y. Aug. 29, 2017) (quoting

Ayers v. Astrue, 2009 WL 4571840, at *2 (W.D.N.Y. Dec. 7, 2009)).

       Here, the medical record is incomplete in a way that triggered the ALJ’s duty to

develop the record. The ALJ gave little weight to Dr. Bassig’s opinion that Keska could

not stand and walk for more than two hours in a work day because the ALJ believed

that opinion to be inconsistent with Dr. Bassig’s findings and with the clinical findings of

two other care providers. Docket Item 7 at 21. But Dr. Bassig’s examination findings do

not include any objective evidence regarding Keska’s ability to stand and walk—or



                                              12
anything else that is necessarily inconsistent with Dr. Bassig’s opinion about how long

Keska could stand and walk. Id. at 304-321. If Dr. Bassig’s examination findings are, in

fact, inconsistent with his medical opinion, that determination must come from a medical

source interpreting how those findings relate to Keska’s ability to stand and walk. See

McBrayer v. Sec’y. of Health and Human Servs., 712 F.2d 795, 799 (2d Cir. 1983)

(“[T]he ALJ cannot arbitrarily substitute his own judgment for competent medical

opinion.”); Fuller v. Astrue, 2010 WL 3516935, at *5 (W.D.N.Y. Sep. 7, 2010) (“[A]n ALJ

is not free to substitute his own lay opinion for opinions from treating sources.”). In

other words, there is nothing inherent in the examination findings of Dr. Bassig—or any

other provider, for that matter—that necessarily leads to the conclusion that Keska

could stand or walk more than two hours in a work day. So if the ALJ suspected an

inconsistency between Dr. Bassig’s opinion and examination findings, the ALJ was

required at the very least to contact Dr. Bassig in this regard. See Burgess v. Astrue,

537 F.3d 117, 129 (2d Cir. 2008) (“In light of the ALJ’s affirmative duty to develop the

administrative record, ‘an ALJ cannot reject a treating physician’s diagnosis without first

attempting to fill any clear gaps in the administrative record.’”).

       Along the same lines, there is nothing in the record to support the RFC

assessment that the ALJ ultimately reached: that Keska could stand and walk for six

hours in a work day. Id. at 18; 304-321; 368-371; 463-469. For that reason, there is a

clear gap in the record between the medical evidence and the ALJ’s conclusion, and in

reaching that conclusion the ALJ substituted “his own judgment for competent medical

opinion.” McBrayer, 712 F.2d at 799. A specific finding that a plaintiff can stand and

walk for a certain number of hours each day must have some medical support beyond



                                              13
the ALJ’s lay estimate. Again, the ALJ was required to ask medical providers to weigh

in on that issue before reaching such a precise medical conclusion.

         Because of the gap in the record, and because the ALJ substituted his lay

judgment that Keska could stand and walk six hours each day for the treating

physician’s limit of two hours, the case is remanded so that the ALJ can develop the

record. See McBrayer, 712 F.2d at 799.


                                      CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 15, is DENIED, and Keska’s motion for judgment on the

pleadings, Docket Item 11, is GRANTED in part. The decision of the Commissioner is

VACATED and the matter is REMANDED for further administrative proceedings

consistent with this decision.

         SO ORDERED.

Dated:         February 5, 2019
               Buffalo, New York

                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            14
